Citation Nr: 1401767	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-18 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 19, 2007, for the assignment of a 20 percent disability rating for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than December 19, 2007, for the assignment of a 20 percent disability rating for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent from May 25, 2005, to June 15, 2006, for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent from May 25, 2005, to June 15, 2006, for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent from June 16, 2006, to December 18, 2007, for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 20 percent from June 16, 2006, to December 18, 2007, for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 20 percent since December 19, 2007, for peripheral neuropathy of the right lower extremity and right metatarsalgia.

8.  Entitlement to an initial rating in excess of 20 percent since December 19, 2007, for peripheral neuropathy of the left lower extremity and left metatarsalgia.

9.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, to include whether a separate rating is warranted for erectile dysfunction.

10.  Entitlement to an initial separate compensable rating for hypertension prior to May 26, 2007, and an initial rating in excess of 10 percent since May 26, 2007.


REPRESENTATION

Appellant represented by:	Stephanie D. Dobson, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO granted service connection for bilateral peripheral neuropathy of the lower extremities effective May 25, 2005, and assigned two 10 percent disability ratings effective that same date.  The RO also granted service connection for diabetes mellitus with erectile dysfunction and hypertension effective May 25, 2005, and assigned a 20 percent disability rating for that disorder effective that same date.  As explained below, the Board finds that the Veteran filed a timely notice of disagreement with the assignment of the those disability ratings.  

In an August 2007 rating decision, the RO assigned a separate 10 percent disability rating for hypertension effective May 26, 2007.

In a June 2008 rating decision, the RO assigned two 20 percent disability ratings for the bilateral peripheral neuropathy of the lower extremities effective December 19, 2007.  The Veteran perfected an appeal on the assignments of the effective date of December 19, 2007, for the two 20 percent disability ratings for the bilateral peripheral neuropathy of the lower extremities.  

In a February 2009 rating decision, the RO granted service connection for bilateral metatarsalgia as part of the bilateral peripheral neuropathy of the lower extremities effective December 19, 2007, and did not assign a separate compensable rating for the bilateral metatarsalgia.  The Veteran filed a timely notice of disagreement with the denial of a separate compensable rating for the bilateral metatarsalgia but did not perfect an appeal via filing a substantive appeal after the RO issued a statement of the case on the issue.

As explained below, the Board will be assigning an effective date of June 16, 2006, for the two 20 percent disability ratings for bilateral peripheral neuropathy of the lower extremities.

Therefore, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The Board notes that the additional VA treatment records have been added to Virtual VA since the RO issued a supplemental statement of the case in October 2010.  These treatment records are dated subsequent to December 19, 2007, and do not contain any probative evidence as to the severity of the bilateral peripheral neuropathy of the lower extremities prior to December 19, 2007.  Thus, waiver of agency of original jurisdiction consideration is unnecessary with regard to the issues decided herein.  38 C.F.R. § 20.1304(c) (2013).

All issues except entitlement to an effective date earlier than December 19, 2007, for the assignment of the two 20 percent disability ratings for bilateral peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a November 2005 rating decision the RO granted service connection for bilateral peripheral neuropathy of the lower extremities effective May 25, 2005, and assigned two 10 percent disability ratings effective that same date.

2.  In June 2006, the RO received a timely notice of disagreement with the initial assignment of the two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities.

3.  The weight of evidence shows that since June 16, 2006, to December 18, 2007, the bilateral peripheral neuropathy of the lower extremities was manifested by symptomatology analogous to moderate incomplete paralysis of the sciatic nerves in both lower extremities.





CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date of June 16, 2006, for the assignment of a 20 percent disability rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.27, 4.124a, Diagnostic Code 8599-8520, 20.201 (2013).

2.  The criteria for an assignment of an effective date of June 16, 2006, for the assignment of a 20 percent disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.400, 4.27, 4.124a, Diagnostic Code 8599-8520, 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection for bilateral peripheral neuropathy of the lower extremities has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA provided notice of how effective dates are assigned in June 2006.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's VA treatment records, and afforded him VA examinations for bilateral peripheral neuropathy of the lower extremities.

The Veteran underwent VA examinations in January 2009, July 2010, and February 2013 that are not pertinent to the earlier-effective-date claims.  The October 2005, October 2006, and May 2008 VA examinations are, however, pertinent to the earlier-effective-date claims.  The report of the October 2005 VA examinations reflects that the examiner reviewed the appellant's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The reports of the October 2006 and May 2008 VA examinations reveal that the examiners reviewed the appellant's VA treatment records and his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports in combination are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his counsel have not contended otherwise.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations provide that a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement; no special wording is required.  While no special wording is required, the Notice of Disagreement must in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.   See 38 C.F.R. § 20.201.

38 C.F.R. § 4.27 provides that when an unlisted disease is encountered, requiring rating by analogy, the diagnostic code will be "built up" as follows: the first two digits will be selected from the part of the schedule most closely identifying the part or system involved, and the last two digits will be "99" for all unlisted disorders.

The peripheral nerve rating criteria rate paralysis and incomplete paralysis of the peripheral nerves.  See 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Analysis

In a November 2005 rating decision the RO granted service connection for bilateral peripheral neuropathy of the lower extremities effective May 25, 2005, and assigned two 10 percent disability ratings effective that same date under Diagnostic Code 8599-8520.

In a July 2008 notice of disagreement to the June 2008 rating decision assigning the two 20 percent disability ratings for the bilateral peripheral neuropathy of the lower extremities effective December 19, 2007, the Veteran argued that a statement dated May 30, 2006, was a notice of disagreement with the November 2005 rating decision assigning the initial two 10 percent disability ratings for the bilateral peripheral neuropathy of the lower extremities.  The statement dated May 30, 2006, was received by the RO in June 2006.  In that statement, the appellant said the following:

I am now filing a claim for increased compensation.  The treatment records that VA based its 11/05 decision on are now over a year old and the VA C&P exam was done over six months ago.  I have been getting treatment for all my service-connected disabilities at the VAMC, Dayton, OH, and request that the VARO obtain these treatment records, and request another C&P exam be done, if necessary.

The peripheral neuropathy in my left and right lower extremities has increased to the point that I have trouble walking and standing for any of length of time.  I am employed as a vehicle salesman and this neuropathy is making it difficult for me to do my job, as it requires a lot of standing and walking.  The symptoms of the neuropathy have definitely increased from mild to moderate, or even severe.

While the Veteran stated that he was filing a claim for increased compensation, the Veteran was clearly expressing dissatisfaction or disagreement with the assignment of the two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities rendered approximately 6 months earlier.  The Board construes this statement as a as a notice of disagreement with the initial assignment of the two 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities.

The next matter is when did entitlement to two 20 percent disability ratings for bilateral peripheral neuropathy of the lower extremities arise.  The weight of evidence shows that since June 16, 2006, to December 18, 2007, the bilateral peripheral neuropathy of the lower extremities was manifested by symptomatology analogous to moderate incomplete paralysis of the sciatic nerves in both lower extremities.

VA treatment records reflect that on June 16, 2006, the Veteran underwent a foot examination and that the findings were reported in a July 2006 addendum.  The physical examination showed that sensation was abnormal or decreased to monofilament.  This evidence shows an increase of severity of the bilateral peripheral neuropathy of the lower extremities manifested by decreased sensation.  While August and October 2006 and November 2007 VA treatment records show protective sensation and vibratory sensation intact, at the October 2006 VA examination report shows that vibratory sensation being intact was the only normal finding as to sensation.  Monofilament testing was diminished bilaterally, and sharp and dull sensation was absent bilaterally.  A December 2007 VA treatment record dated prior to December 19, 2007 shows that there were reduced pin and vibration sensations and that though position sense was intact, the claimant was slow to respond with position of the great toes.  At the May 2008 VA examination, touch, position sense, and vibration senses were all impaired to some degree.

Based on the foregoing, the Board concludes that an effective date of June 16, 2006, is warranted for the assignment of the two 20 percent disability ratings for bilateral peripheral neuropathy of the lower extremities, subject to the laws and regulations governing the payment of monetary benefits.


ORDER

Entitlement to an effective date of June 16, 2006, for the assignment of a 20 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of June 16, 2006, for the assignment of a 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In light of the Board's determination as the claims on appeal, there is additional evidence that the RO must consider as to the claims regarding the bilateral peripheral neuropathy of the lower extremities and bilateral metatarsalgia.

The report of the February 2013 VA peripheral nerves examination indicates that the examiner did not address the right anterior crural (femoral) nerve.  Moreover, as to the service-connected bilateral metatarsalgia the feet were last examined in May 2010.  Therefore, another examination is necessary. 

In the November 2005 rating decision, the RO granted service connection for diabetes mellitus with erectile dysfunction and hypertension effective May 25, 2005, and assigned a 20 percent disability rating for that disorder effective that same date. In the statement received in June 2006, the appellant said the following:

I am now filing a claim for increased compensation.  The treatment records that VA based its 11/05 decision on are now over a year old and the VA C&P exam was done over six months ago.  I have been getting treatment for all my service-connected disabilities at the VAMC, Dayton, OH, and request that the VARO obtain these treatment records, and request another C&P exam be done, if necessary. 

Currently, my hypertension and erectile dysfunction are included with my diabetes evaluation, because their severity did not warrant a separate 10% evaluation.  However, both of these conditions have increased in severity to the point where they do meet the criteria for separate evaluations.

The Veteran expressed dissatisfaction or disagreement with the assignment of only 20 percent disability rating for diabetes mellitus with erectile dysfunction and hypertension.  The Board construes this communication as an intent to contest the result of the assignment of the 20 percent disability rating for diabetes mellitus with erectile dysfunction and hypertension.  Therefore, in June 2006 the RO received a timely notice of disagreement with the initial assignment of a 20 percent disability rating for diabetes mellitus with erectile dysfunction and hypertension.  Later, in an August 2007 rating decision the RO assigned a separate 10 percent disability rating for hypertension effective May 26, 2007.

As such, the RO must issue a statement of the case concerning the issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, to include whether a separate rating is warranted for erectile dysfunction; and entitlement to an initial separate compensable rating for hypertension prior to May 26, 2007, and an initial rating in excess of 10 percent since May 26, 2007.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his bilateral peripheral neuropathy of the lower extremities and bilateral metatarsalgia.  Regardless of the claimant's response, obtain all records from the Dayton VA Medical Center from January 2011 to the present.

2.  Schedule the Veteran a VA examination to determine the nature and extent of his bilateral peripheral neuropathy of the lower extremities and bilateral metatarsalgia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history and the nature and extent of any disability due to bilateral peripheral neuropathy of the lower extremities and bilateral metatarsalgia.  

The examiner should indicate which nerve or nerves are affected by bilateral peripheral neuropathy of the lower extremities.  The examiner should describe the severity of any paralysis in terms of complete or incomplete, and in terms of mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any neuralgia in terms of mild or moderate.  The examiner should describe the severity of any neuritis in terms of mild, moderate, or moderately severe.

If the examiner is unable to identify which nerve or nerves are affected by bilateral peripheral neuropathy of the lower extremities, the examiner should describe the bilateral peripheral neuropathy of the lower extremities in terms of mild, moderate, moderately severe, or severe.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO should issue a statement of the case addressing the issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, to include whether a separate rating is warranted for erectile dysfunction; and entitlement to an initial separate compensable rating for hypertension prior to May 26, 2007, and an initial rating in excess of 10 percent since May 26, 2007.

4.  Thereafter, the RO must readjudicate the issues on appeal.  The RO must consider whether a separate compensable rating is warranted for bilateral metatarsalgia.  The RO must consider the claims under 38 C.F.R. § 3.321(b)(1) (2013).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


